Citation Nr: 0724563	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  02-16 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating for residuals of a right eye injury 
in excess of 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to April 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 2002 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in St. 
Petersburg, Florida which denied a rating in excess of 10 
percent for the veteran's right eye disorder. 

In April 2004 the Board remanded this matter for further 
development.  Such has been accomplished and the case is now 
returned to the Board for further appellate consideration.  

FINDINGS OF FACT

1.  The veteran's right eye injury residuals is characterized 
by visual acuity shown on most recent evaluation in February 
2007 to be 20/50 and generally of record to be no worse than 
20/70 in the right eye, with an average contraction of 56 
degrees on visual field testing.

2.  The veteran is not blind in his nonservice-connected left 
eye. 


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent disabling for right eye injury residuals are not met.  
38 U.S.C.A. §§ 1155 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 4.84a, Diagnostic Codes 6009, 
6078, 6079, 6090 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim was received in 
February 2002.  After denying this claim, the RO provided 
initial notice of the provisions of the duty to assist as 
pertaining to entitlement to an increased rating in a 
December 2002 letter, which included notice of the 
requirements to an increased rating, of the reasons for the 
denial of his claim, of his and VA's respective duties, and 
he was asked to provide information in his possession 
relevant to the claim.  The duty to assist letter 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  VA and private records were obtained and 
associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes examination reports, and the most recent VA 
examination report of February 2007 provides a current 
assessment of the veteran's condition based on examination of 
the veteran.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was sent such notice in a letter dated in March 2006.  Thus, 
the Board finds that no additional evidence, which may aid 
the veteran's claim or might be pertinent to the bases of the 
claim, has been submitted, identified or remains outstanding, 
and the duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

II.  Increased Rating

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule). See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006). Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2006).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2006).

Service connection was granted for a right eye injury by the 
RO in an April 1970 rating decision.  The veteran filed his 
claim for an increased rating in February 2002, which was 
denied in a March 2002 rating.  His left eye is not service-
connected for any disability.  

The veteran's eye disorder has been evaluated under 
Diagnostic Code 6009, which indicates that an unhealed injury 
of the eye is to be rated from 10 percent to 100 percent for 
impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity.  38 C.F.R. § 4.84a, 
Diagnostic Code 6009 (2006).

Where service connection is in effect for a disability of 
only one eye, the degree of impairment in the nonservice-
connected eye is not for consideration unless there is 
blindness in one eye as the result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability.  38 C.F.R. §3.383(a)(1) 
(2006).

Impairment of central visual acuity is rated pursuant to the 
criteria found in Diagnostic Codes 6061 through 6079, which 
provide a chart wherein the visual acuity in one eye is 
compared to the visual acuity in the other eye to achieve the 
bilateral rating.  38 C.F.R. § 4.84a, Diagnostic Codes 6061-
6079, Table V.  Visual acuity is rated based on best distant 
vision obtainable after correction by eyeglasses. 38 C.F.R. § 
4.75 (2006).

A noncompensable disability evaluation is warranted for 
visual acuity where the vision in each eye is 20/40.  
Diagnostic Code 6079.

A 10 percent rating is warranted for visual acuity where the 
vision was 20/50 in one eye and 20/50 in the other eye; or 
where vision is 20/40 in one eye and 20/50 in the other; or 
where vision is 20/70 in one and 20/40 in the other.  
Diagnostic Codes 6078, 6079.

A 20 percent rating is warranted for visual acuity where the 
vision was 20/70 in one eye and 20/50 in the other; or where 
vision is 20/100 in one eye and 20/50 in the other; or where 
vision is 20/200 in one and 20/40 in the other; or where 
vision is 15/200 in one eye and 20/40 in the other.  
Diagnostic Codes 6077, 6078.

A 30 percent rating is warranted for visual acuity where the 
vision was 20/70 in one eye and 20/70 in the other; or where 
vision is 20/100 in one eye and 20/70 in the other; or where 
vision is 20/200 in one and 20/50 in the other; or where 
vision is 15/200 in one eye and 20/50 in the other; or where 
vision is 10/200 in one eye and 20/40 in the other; or where 
vision in one eye is 5/200 and in the other is 20/40. 
Diagnostic Codes 6074, 6076, 6077, 6078.

A 40 percent rating is warranted for visual acuity where the 
vision was 20/200 in one eye and 20/70 in the other; or where 
vision is 15/200 in one eye and 20/70 in the other; or where 
vision is 10/200 in one eye and 20/50 in the other; or where 
vision in one eye is 5/200 and in the other is 20/50.  
Diagnostic Codes 6073, 6076.

A 40 percent rating is also warranted for blindness in one 
eye having only light perception, with the other eye having 
vision of 20/50 and for anatomical loss of one eye with the 
other eye having vision of 20/40.  Diagnostic Codes 6066, 
6069.  

A 50 percent rating is warranted for visual acuity where the 
vision was 20/100 in one eye and 20/100 in the other.  
Diagnostic Code 6078.

38 C.F.R. § 4.84a.

Regarding the determination of field loss, the extent of 
contraction of visual field in each eye is determined by 
recording the extent of the remaining visual fields in each 
of the eight 45 degree principal meridians.  The number of 
degrees lost is determined at each meridian by subtracting 
the remaining degrees from the normal visual fields given in 
table III of VA's Rating Schedule for determining average 
concentric contraction of visual fields.  The degrees lost 
are then added together to determine total degrees lost.  
This is subtracted from 500.  The difference represents the 
total remaining degrees of visual field.  The difference 
divided by eight represents the average contraction for 
rating purposes.  38 C.F.R. § 4.76a (2006).

Pertinent criteria for evaluating impairment of field of 
vision under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6080, are as follows:

Concentric contraction of visual field to 15 degrees but not 
to 5 degrees warrants a 70 percent rating for bilateral loss, 
and 20 percent rating for unilateral loss.  Or rate as 20/200 
(6/60).

Concentric contraction of visual field to 30 degrees but not 
to 15 degrees warrants a 50 percent rating for bilateral 
loss, and a 10 percent rating for unilateral loss.  Or rate 
as 20/100 (6/30).

Concentric contraction of visual field to 45 degrees but not 
to 30 degrees warrants a 30 percent rating for bilateral 
loss, and a 10 percent rating for unilateral loss.  Or rate 
as 20/70 (6/21).

Concentric contraction of visual field to 60 degrees but not 
to 45 degrees warrants a 20 percent rating for bilateral 
loss, and a 10 percent rating for unilateral loss.  Or rate 
as 20/50 (6/15).

Note (1): Correct diagnosis reflecting disease or injury 
should be cited.

Note (2): Demonstrable pathology commensurate with the 
functional loss will be required.  The concentric contraction 
ratings require contraction within the stated degrees, 
temporally; the nasal contraction may be less.  The 
alternative ratings are to be employed when there is ratable 
defect of visual acuity, or a different impairment of the 
visual field in the other eye.  Concentric contraction 
resulting from demonstrable pathology to 5 degrees or less 
will be considered on a parity with reduction of central 
visual acuity to 5/200 (1.5/60) or less for all purposes 
including entitlement under Sec. 3.350(b)(2) of this chapter; 
not however, for the purpose of Sec. 3.350(a) of this 
chapter.  Entitlement on account of blindness requiring 
regular aid and attendance, Sec. 3.350(c) of this chapter, 
will continue to be determined on the facts in the individual 
case.

The pertinent evidence in this case includes a January 2002 
letter from a private eye doctor who reported that the 
veteran was seen in January 1982 with a history of right eye 
shrapnel trauma in 1967, with corneal evaluation revealing 
full thickness corneal scar of the right eye with crystalline 
lens opacity.  The left eye was normal.  Since that visit 
this doctor's office has seen the veteran 12 times.  As of 
his last visit in September 2001, his right eye vision was 
20/60 and 20/20 for the left eye, with intraocular pressure 
elevated times 7 years making him a glaucoma suspect.  
Threshold visual function testing by frequency doubling 
showed a loss of field in the right eye secondary to the 
corneal scar and cataract formation secondary to the trouble.  
This doctor's office has monitored the veteran's visual field 
for over 4 years.  In summary the veteran had a history of 
corneal trauma from metallic material in 1967 which has 
resulted in a full thickness corneal scar and secondary 
cataract.  The combination of ocular insult has resulted in a 
drastic decrease of vision, both central and peripheral 
vision.  He was also a glaucoma suspect with trauma as a 
possible cause.  

VA treatment records from June 2003 reveal that on June 20, 
2003 the veteran's chief complaint was glare and problems 
with night vision due to trauma in 1967 when a piece of metal 
from a jet engine penetrated his right eye.  He had surgery 
on this eye and now had a blur, right eye greater than the 
left.  X-ray from 3 years ago was said to show a piece of 
metal still in the right eye in the back.  His past history 
was negative for diabetes, but was positive for cataract.  He 
was also positive for floaters but negative for flashes.  
Review of systems of both eyes revealed pinhole no 
improvement (PHNI).  Visual acuity was 20/50 far and 20/20 
near for the right eye and 20/25 far and 20/60 near for the 
left eye, with current glasses.  Neurological evaluation 
revealed motilities to be full and smooth in both eyes prism 
diopters.  Confrontation fields were full to finger counting 
in both eyes.  Pupils were reactive in both eyes.  Slit lamp 
revealed normal lids but blepharitis in both eyes.  Cornea 
revealed a stromal scar of the right eye and clear in the 
left eye.  Conjunctiva revealed a cyst in the right eye and 
clear and quiet in the left eye.  His iris was normal in both 
eyes.  Lens of the right eye showed an anterior cortical 
posterior subcapsular traumatic.  The left eye was normal.  
Posterior segment of the retina revealed the macula of the 
left eye to be normal.  In the right eye there were 2 tiny 
micro aneurysms (MA's) inferior to the macula.  Vessels 
showed tortuosity in both eyes.  Peripherally the right eye 
central retinal artery (CRA) showed cobblestone degeneration 
from 3:00 to 6:00 CRA and in the left eye such findings were 
interior nasal from 4:00 to 7:00 and 10:00 as well as a 
depigmented area of the left eye and migrated pigment of the 
left eye both at 9:00.  The impression was status post 
intraocular foreign body in 1967 removed successfully with 
peripheral retinal changes only.  Also diagnosed was status 
post traumatic cataract and corneal scarring off the 
pupillary axis not causing compromised visual acuity.  He was 
also assessed as a glaucoma suspect secondary to elevated 
intraocular pressure (IOP).  Also diagnosed was compound 
hypermetropic astigmatism (CHA) with presbyopia.  

A June 24, 2003 addendum noted that the veteran's visual 
acuity has remained the same in the right eye since the 
original injury in 1967.  His visual loss remained due to 
2+3+ posterior subcapsular cataract (PSC) and slightly to 
superonasal anterior cortical cataract (ACC) of the right eye 
which may be remediable with cataract extraction.  Also 
diagnosed was a superonasal corneal scar probably not 
impacting visual acuity of the right eye.  He also was 
diagnosed with a large inferior CRA right eye secondary to 
intraocular foreign body penetration/ removal in 1967.  

The report of a July 2003 VA examination noted the veteran to 
be 56 years old with his only complaint of some glare and 
some problems with night vision since his 1967 injury when 
some metal from jet engine penetrated his right eye.  He had 
surgery with a magnetic tool that removed the foreign body 
and since then he has a little blur in that eye.  X-rays from 
3 years ago still showed some piece of metal in the back of 
the right eye according to the veteran.  His medical history 
of other medical problems was also discussed.  His eye 
history was remarkable only for some floaters in both eyes.  
His current visual acuity with glasses was 20/50 in the right 
eye and 20/25 in the left eye, correctable to 20/40- right 
eye and 20/20 left eye.  His extraocular muscles were normal 
with smooth and full rotations of the muscles.  His pupils 
were equal and reactive.  There was no apparent pupillary 
defect.  His color vision was normal in each eye.  
Examination of the anterior aspect of his eyes showed mild 
blepharitis in both eyes and a stromal scar in the right eye.  
This scar was at the edge of the pupil, not occluding the 
pupil and there was a large scar in the inferior bulbar 
conjunctiva in the right eye secondary to foreign body 
removal in 1967 with some conjunctival thinning around it.  
IOPs were 22 in the right eye and 25-26 in the left eye.  
Dilated examination of the retina showed normal disks and 
normal cupping in both eyes.  In the right eye there were 2 
very tiny MA's inferior to the macula.  There was blood 
vessel tortuosity mild in both eyes.  The peripheral part of 
the left eye showed only an area of pigment migration at 9:00 
in the periphery.  In the right eye there was a large area of 
inferior scarring from 4:00 to 7:00.  There was also a little 
bit of scarring at 10:00.  This was all in the periphery, not 
in the central area of the retina.  In summary he had an 
intraocular foreign body removed in 1967 with peripheral 
retinal changes only.  He did have a traumatic cataract from 
that which the examiner had forgotten to mention earlier.  
The cataract was 2+ to 3+ posterior subcapsular central polar 
and anterior cortical cataract supranasally, which the 
examiner suspected has been the same since the injury in 1967 
and may significantly improve the veteran's visual acuity if 
extracted.  He had some corneal scarring just off the 
pupillary axis not compromising his visual acuity in the 
right eye.  He should be watched for glaucoma because of 
elevated pressure in both eyes, left greater than right.  The 
examiner recommended the veteran follow up with his regular 
eye doctor to watch the elevated eye pressure and the 2 tiny 
MA's in the right eye.  Possible cataract surgery was 
discussed but the veteran was very apprehensive about it.   

A July 2003 optometry report revealed the veteran's chief 
complaint to be blurred vision of the right eye greater than 
the left with no change since his last visit.  He was here 
for "completion of his C&P" examination.  Visual acuity of 
the right eye was 20/70 far and 20/(blank) near.  His left 
eye was 20/30 far and 20/(blank) near.  Neurologically he was 
full and smooth in both eyes prism diopters, with pupils 
reactive.  Slit lamp revealed normal lids in both eyes.  His 
cornea had a stromal scar in the right eye, clear in the left 
eye.  His scar was superior temporal from the visual axis of 
the right eye.  Conjunctiva of both eyes was clear and quiet 
and anterior chambers were deep and quiet.  The lens of the 
right eye was 2+ PSC and 1+ ACC traumatic.  The impression 
was status post traumatic cataract 2+ PSC with ACC.  Also 
diagnosed was status post intraocular foreign body in 1967 
removed successfully with peripheral retinal changes only.  
Also diagnosed was corneal scarring off the pupilary axis not 
causing compromised visual acuity.  He was assessed as a 
glaucoma suspect secondary to elevated IOP.  He was also 
diagnosed with CHA with presbyopia.  

A July 2003 addendum revealed the veteran was advised to 
follow up regarding elevated IOP's and 2 tiny MA's of the 
right eye found.  The possibility of surgically extracting 
the cataract of the right eye was discussed but the veteran 
was very apprehensive of surgery.  

A June 2004 VA examination again discussed the history of the 
veteran's eye injury and treatment thereafter.  He had a VA 
examination 1 year ago and had no noticeable changes since 
then.  His medical history besides his right eye injury was 
briefly discussed.  His best corrected vision was 20/60 right 
eye and 20/25 left eye.  Extraocular motilities were full and 
smooth.  His pupils were equally reactive to light and 
accommodation.  On the Amsler grid the central dot was 
slightly doubled with the right eye but otherwise in normal 
limits.  His left eye was in normal limits.  Color vision was 
fine in both eyes and in the right eye a stromal scar was 
supernasal to the visual access but nonetheless was in the 
area covering the pupil.  The conjunctiva had an inferior 
bulbar conjunctival scar in the right eye; the left eye was 
clear and quiet.  Anterior chambers were clear, open and 
quiet.  Irises were normal in both eyes.  Minor age related 
changes were seen in the lens of the left eye; in the right 
eye 2+ posterior subcapsular cataracts and 1+ anterior 
cortical traumatic cataracts were shown.  IOPs were 20 
millimeters mercury in each eye.  Dilated examination of the 
retinas showed healthy disks in both eyes, 2 very tiny MA's 
inferior to the macula exactly the same in appearance 1 year 
ago.  Peripheral showed an area of chorioretinal atrophy in 
the right inferonasal at 10:00.  In the left eye a very small 
chorioretinal scar noted.  In summary, the veteran had 
traumatic cataract induced by the intraocular foreign body 
received in 1967 and removed successfully with some 
peripheral retinal changes and some corneal and lenticular 
changes.  He was a mild glaucoma suspect based on elevated 
IOP.  Again cataract surgery was discussed which he did not 
want to pursue.  

VA treatment notes from June 8, 2004 indicate that the 
veteran was here for the C&P examination.  His chief 
complaint was blurred vision, right worse than left, no 
change from last visit.  Visual acuity was 20/60-2 far and 
20/70 near in the right eye.  The left eye was 20/25-1 far 
and 20/25 near.  Findings from the motilities, color vision 
and slit lamp findings were reported in detail in the June 
2004 VA examination report.  His Goldman tonometry was 20 mm 
hg in both eyes.  The impression was identical to the 
impression given in the July 2003 VA optometry report in 
conjunction with the examination from that month and year.  
The findings from the June 15, 2004 addendum were also 
identical to the addendum reported in June 24, 2003.  

The report of a February 2007 VA examination of the eyes 
again reported the history of foreign body in the right eye 
in the service and subsequent development of a traumatic 
cataract.  He declined surgery because of a family member 
having had poor results from cataract surgery and he was 
worried about complications.  He was negative for flashes, 
floaters, pain, diplopia or amaurosis.  He was on no ocular 
medications.  He was negative for glaucoma.  Slit lamp 
revealed both eyes clear, but a stromal scar on the superior 
nasal edge of the pupil in the right eye, clear on the left.  
Conjunctiva were clear and quiet in both eyes.  Tonometry was 
20 millimeters, HG in both eyes.  Dilated fundus was vitreous 
and clear in both eyes.  There was no abnormalities of the 
nerve, macula and vessels of both eyes.  Periphery and 
choriretinal scarring at 6:00 of the right eye was present.  
There were no holes, tears or breaks in either eye.  Visual 
fields were full in both eyes.  They were reported as follows 
for both eyes:  40 degrees superior (sup), 45 degrees nasal, 
70 degrees temporal.  He had 50 degrees inferior (inf) in the 
right eye and 60 degrees inf. in the left eye.  

The examiner indicated that the claims file was reviewed.  
The impression was that the veteran's best corrected visual 
acuities were 20/50 in the right eye and 20/25-1 in the left 
eye.  The examiner reviewed the previous eye records post 
injury from June 24, 2003 and January 21, 1970 and determined 
that the veteran's vision has remained stable since the 
injury in 1967.  The veteran's moderate visual acuity loss in 
the right eye was secondary to traumatic cataract sustained 
by the cornea perforation from metallic foreign body.  The 
corneal scar did not seem vision limiting, since it was 
located paracentrally.  The veteran also had some peripheral 
chorioretinal scarring from the injury but it was not 
affecting his vision.  Cataract removal in the right was 
discussed with the veteran since it would likely improve his 
vision, but the veteran absolutely declined to do so at this 
time. 

Regarding the right eye, the February 2007 Goldman's chart 
revealed the right eye to have approximately 73 degrees 
temporally, 68 degrees down temporally, 57 degrees down, 50 
degrees down nasal, 43 degrees nasal, 53 degrees up nasal, 43 
degrees up, and 55 degrees up temporally.  The visual fields 
for the right eye were calculated and rounded upward to show 
an average contraction of 56 degrees.  

A February 2007 outpatient note reported the veteran's 
uncorrected visual acuity to be 20/70 in the right eye and 
20/50 in the left eye, corrected visual acuity was 20/50+2 
and 20/30.  There was no pain or diplopia.  His 
confrontational fields were said to be full in all meridians 
in both eyes.  

The foregoing reflects that there is no competent evidence of 
active pathology so as to warrant the minimum rating of 10 
percent assignable under Diagnostic Code 6009.  The Board 
finds that the residuals in this matter consist of some 
moderate visual acuity loss in the right eye that was 
secondary to traumatic cataract sustained by the cornea 
perforation from metallic foreign body.  His visual acuity 
loss is most recently shown to be best correctable at 20/50 
from the February 2007 VA examination and in subsequent 
treatment notes from February 2007.  As there is no evidence 
of blindness in the left eye, which in fact has been 
consistently at near normal vision of 20/25, the veteran's 
visual acuity for the right eye continues to be no more than 
10 percent disabling.  Even the earlier records and 
examinations prior to February 2007 which show visual acuity 
for the right eye as high as 20/70 do not meet the criteria 
for a higher than 10 percent rating where the other eye is 
20/40 or better.  See Diagnostic Codes 6078, 6079.

Furthermore a higher rating is not warranted under the 
Diagnostic Codes for impairment of visual fields, where the 
veteran's visual fields for the right eye were calculated and 
rounded upward to show an average contraction of 56 degrees, 
which falls between the 45 degrees and 60 degrees, which is 
within the 10 percent criteria under Diagnostic Code 6080.  

Aside from these visual restrictions, the evidence fails to 
show any additional residuals from the service-connected 
foreign body injury that would warrant any evaluation greater 
than the 10 percent rating currently in effect.  Nor is it 
shown by the evidence in this matter that is there need for a 
separate evaluation in addition to the 10 percent rating 
currently in effect.  

The Board finds that the preponderance of the evidence is 
against a rating in excess of 10 percent disabling for 
residuals of a right eye injury.  

The Board also notes that consideration of ratings for 
impairments of muscle function, diplopia, which are evaluated 
under Diagnostic Code 6090 are not for consideration as there 
is no evidence of diplopia shown in the records or 
examination reports.  

The Board has also reviewed the record under the provisions 
of 38 C.F.R. § 3.321.  The Board concludes that there is no 
evidence warranting further action on this question.  There 
is no evidence demonstrating that the service-connected right 
eye injury residuals markedly interferes with employment.  
There is no evidence that the veteran has been hospitalized 
or has required frequent treatment due to the service-
connected right eye disability.  




ORDER

A rating in excess of 10 percent for residuals of a right eye 
injury is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


